Case 1:21-cv-05448-AT Document 12 Filed 08/

Baker
McKenzie.

Asia Pacific
Bangkok
Beijing

August 17, 2021

Brisbane

Hanoi

Ho Chi Minh City

Sakata

ea Lumpur* BY ECF

Metbourne Hon. Analisa Torres

Shanghai United States District Judge
Syaney US. District Court

Tokyo Southern District of New York

Europe, Middle East
& Africa

500 Pearl St., Courtroom 15D
New York, NY 10007

DOCUMENT

ELECTRONICALLY FILED
DOC #:
DATE FILED: _ 8/19/2021

 

sereuewe

www.bakermckenzie.com

Abu Dhabi

Almaty

Antwerp Re: Shack Enterprises, Inc. v. Aristotle Hatzigeorgiou

Baku Case No. 1:21-cv-05448 (AT)((OTW)

Berlin

Budapest Dear Judge Torres:

Casablanca

Dubai We represent Plaintiff Shack Enterprises, Inc. inthe above-captioned matter. We write pursuant
Frankfurt/Main to Rule LC of Your Honor’s Individual Practices to respectfully request an extension of the
istanbul August 20, 2021 deadline to submit the joint letter, proposed case management plan and
Ichannesburg scheduling order, as described in the Initial Pretrial Scheduling Order dated July 12, 2021 (ECF
Milan Good cause exists for this request. On July 23, 2021, the Defendant, through counsel, agreed
Munich to waive service of the summons and we are currently awaiting receipt of the signed waiver
Rint form. Accordingly, we respectfully request that the August 20 deadline be extended to 14 days
St Petersburg from the filing of Defendant’s answer. This is the Plaintiffs first request for such an
viene extension.

Warsaw

Zurich

The Americas

Bogota

Brasilia**

Buenos Aires

Caracas

Chicago

Dallas

Guadalajara

Houston

Juarez

Lima

Los Angeles

Mexico City GRANTED.
Miami

Monterrey

New York

Pa tere“ SO ORDERED.
Rio de Janeiro**

San Francisco

Seo Paulo" Dated: August 19, 2021
ijuana

Toronto New York, New York

Valencia
Washington, DC

* Associated Firm
** In cooperation with

Trench, Rossi e Watanabe
Advogados

ANALISA TORRES
United States District Judge
